      6:18-cv-00108-RAW Document 305 Filed in ED/OK on 07/08/20 Page 1 of 2




                   UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF OKLAHOMA

AUSTIN P. BOND, as Special Administrator,        )
of the Estate of Billy Woods, deceased,          )
                                                 )
                     Plaintiff,                  )         Case No.      CIV-18-108-RAW
vs.                                              )
                                                 )         Date:         7/8/2020
BOARD OF COUNTY COMMISSIONERS                    )         Total Time:   6 hours, 9 minutes
MUSKOGEE COUNTY, OKLAHOMA,                       )
                                                 )
                     Defendant.                  )

                             MINUTE SHEET – JURY TRIAL

Ronald A. White, Judge       Teka Stephens, Deputy Clerk     Shelley Ottwell, Court Reporter
                                                             FTR - Courtroom 2-Room 224

Counsel for Plaintiff: Bryon D. Helm and Daniel E. Smolen

Counsel for Defendant: Andy A. Artus and Michael L. Carr

TIME          MINUTES

 9:00 a.m.    JURY IN. Plaintiff’s evidence continues

 9:01 a.m.    1) Witness: Patty Reece

10:15 a.m.    JURY OUT. Discussion regarding hostile witnesses.

10:20 a.m.    IN RECESS

10:36 a.m.    JURY IN. Plaintiff’s evidence continues

10:37 a.m.    2) Witness: Ron Morris

10:48 a.m.    3) Witness: Jackie Winkle

11:57 a.m.    JURY OUT. Discussion regarding witness schedule

11:58 a.m.    IN LUNCH RECESS

1:19 p.m.     JURY IN. Plaintiff’s evidence continues

1:20 p.m.     3) Witness: Jackie Winkle
    6:18-cv-00108-RAW Document 305 Filed in ED/OK on 07/08/20 Page 2 of 2



2:43 p.m.    JURY OUT. Further discussion regarding witness schedule and the need to
             designate certain witness testimony

2:50 p.m.    IN RECESS

3:11 p.m.    JURY IN. Plaintiff’s evidence continues

3:12 p.m.    4) Witness: Anthony Cornwell

4:52 p.m.    JURY OUT

             Court inquired to Witness Cornwell regarding his failure to appear to testify on
             7/7/2020. Witness responds. Plaintiff’s counsel responds. Court directed that
             witness be released following his testimony given on 7/8/2020 and ordered him to
             return on 7/9/2020 at 9:00 a.m. for further testimony.

             Further discussion regarding witness schedule, discussion of settlement during
             trial and possibly conducting live testimony via Zoom for witnesses Brandon
             Miller and Richard Childs. Court advised Counsel that it would allow those
             witnesses to testify via Zoom and directed Counsel to work together and with the
             court staff to make the necessary arrangements.

 5:07 p.m.   In Recess. ENTERING ORDER continuing Jury Trial to 7/9/2020
             at 9:00 AM. (RAW)
